Citation Nr: 0709227	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a fragment wound with 
fracture of the left fibula and scars, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must afford a veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  During the hearing held 
in September 2005, the veteran and his representative 
requested that the case be remanded for a new disability 
evaluation examination.  The Board notes that the most recent 
VA examination was conducted more than four years ago, and 
may not reflect the current severity of the disorder.  That 
examination also does not include a thorough discussion of 
the effects of pain and weakness on the disability, as is 
required pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  In addition, the examiner apparently did not have 
the claims file to review.  Thus, the assessments were not 
based on a full consideration of the relevant facts.  In 
light of these factors, the Board concludes that another 
examination is warranted.  

The Board also notes that the veteran has presented 
additional items of evidence since the issuance of the most 
recent supplemental statement of the case.  That evidence was 
not accompanied by a waiver of the veteran's right to have 
that evidence reviewed in the first instance by the RO.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the left fibula.  The 
claims file should be provided to the 
examiner and reviewed in connection with 
the examination.  Any appropriate X-rays 
or other studies should be performed and 
the interpretations should be associated 
with the claims file.  The examiner 
should describe all manifestations of 
current disability due to the service-
connected disorder in detail.  The 
examiner should state the range of motion 
of the veteran's ankle, in degrees, 
noting the normal range of motion.  The 
examiner should identify the limitations 
on activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  

It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected disorder.  
The examiner should attempt to quantify 
the degree of additional impairment, if 
any, due to pain, during flare-ups or 
with extended use.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The 
examiner also should indicate whether the 
ankle exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  The examination 
report should also include findings 
regarding any pain or tenderness 
associated with the scars of the affected 
area.  A complete rationale should be 
provided for all opinions offered.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, they should be returned, along 
with the claims file, for immediate 
corrective action.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



